Citation Nr: 1550752	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam.  He was awarded a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, St. Petersburg, Florida, and Augusta, Maine.

The most recent rating decision on appeal, dated September 2011, was issued after a special review of the Veteran's file and readjudication pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).


FINDING OF FACT

The Veteran has ischemic heart disease attributable to herbicide exposure, and VA has not provided sufficient evidence of an intercurrent injury or disease.


CONCLUSION OF LAW

Ischemic heart disease is presumed to be incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed the denial of service connection for ischemic heart disease and coronary artery disease.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

In this case, the evidence of record establishes that the Veteran served in Vietnam from May 1967 to May 1968.  The Veteran is therefore presumed to have been exposed to herbicide agents, including Agent Orange, in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The record also demonstrates that the Veteran has ischemic heart disease.

The Veteran's claim was previously denied by the RO on the basis that his ischemic heart disease was due to non-service-connected causes, specifically cocaine abuse.  The basis for this finding was a September 2011 VA examiner's opinion which noted that (1) the Veteran had a history of cocaine use, and (2) cocaine was known to directly damage the coronary arteries and heart muscle.  The opinion included a conclusory statement that exposure to herbicides in Vietnam was less likely as not related to the Veteran's heart disease; however, no rationale was provided.  Subsequently, the Veteran submitted private medical records suggesting that his heart disease is multifactorial in nature, and not solely due to cocaine abuse.

The Board finds that the VA medical opinions of record fail to adequately address the possible link between exposure to Agent Orange and the Veteran's ischemic heart disease.  As such, the evidence is insufficient to support a finding that cocaine abuse was the sole intercurrent cause of his heart disease.  See 38 U.S.C.A. § 1113 (providing the standard for rebutting the presumption of 38 U.S.C.A. § 1116); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions).  Given the Veteran's service in Vietnam, the presumption of 38 U.S.C.A. § 1116 has therefore not been rebutted, and service connection is warranted.


ORDER

Service connection for ischemic heart disease is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


